Citation Nr: 1603014	
Decision Date: 02/01/16    Archive Date: 02/11/16

DOCKET NO.  13-22 816	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for chronic myeloid leukemia (claimed as leukemia).


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel 


INTRODUCTION

The Veteran served on active duty from November 1967 to January 1969.  His service included a tour of duty in Vietnam and his decorations include the Purple Heart and the Combat Infantryman Badge.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  In October 2015, the Veteran testified before the undersigned Veterans Law Judge at a video conference hearing.  A transcript of the hearing is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

Chronic myeloid leukemia is attributable to service.


CONCLUSION OF LAW

Chronic myeloid leukemia was incurred in service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(d) (2015).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  The Board has considered this legislation with respect to the issue being decided below, but finds that, given the favorable action taken; no discussion of the VCAA at this point is required.

II.  Pertinent Law and Regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things:  (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F. 3d 1163, 1167 (Fed. Cir. 2004; 38 C.F.R. § 3.303(a); see also Wallin v. West, 11 Vet. App. 509, 512 (1998). 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third elements is through a demonstration of continuity of symptomatology. However, 38 C.F.R. § 3.303(b), applies to only those chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F. 3d 1331 (Fed. Cir. 2013).  38 U.S.C.A. § 1101. 

For veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including leukemia, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

A Veteran who "served in the Republic of Vietnam" between January 9, 1962 and May 7, 1975 is presumed to have been exposed during such service to Agent Orange.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).

VA laws and regulations provide that, if a Veteran was exposed to Agent Orange during service, certain listed diseases, including all chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia), are presumptively service-connected.  38 U.S.C.A. § 1116(a)(1); 38 C.F.R. § 3.309(e). 

The availability of presumptive service connection for a disability based on exposure to herbicides does not preclude a Veteran from establishing service connection with proof of direct causation.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); see also Combee v. Brown, 34 F. 3d 1039 (Fed. Cir. 1994).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

III.  Analysis

The record shows that the Veteran was first diagnosed as having chronic myeloid leukemia many years after service, in October 2009.  See Genoptix Medical Laboratory report dated in October 2009.  

Regarding the presumptive regulations of 38 C.F.R. § 3.309(e) pertaining to diseases associated with exposure to certain herbicide agents, the Board concedes that the Veteran performed service in the Republic of Vietnam and is thus presumed to have been exposed to Agent Orange.  38 U.S.C.A. § 1116 (West 2014).  However, chronic myeloid leukemia is not a type of leukemia that VA recognizes as a presumptive disability related to exposure to herbicide agents.  As noted above, VA recognizes all chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia).  A VA examiner in March 2010 said as much when he pointed out that the Veteran's claimed condition was not an Agent Orange disorder.  Accordingly, service connection on this presumptive basis is not warranted.  38 U.S.C.A. § 1116(a)(1); 38 C.F.R. § 3.309(e).    

The above notwithstanding, also as noted above, the Veteran can still establish service connection for his leukemia with proof of direct causation.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); see also Combee v. Brown, 34 F. 3d 1039 (Fed. Cir. 1994).  In this regard, the record contains a November 2010 opinion from a VA physician in oncology who relates the Veteran's chronic myeloid leukemia to Agent Orange.  More specifically, he assessed the Veteran as having chronic myeloid leukemia, chronic phase, Philadelphia chromosome-positive, related to Agent Orange, currently' on Imatinib (started 11/09'), possibly in major cytogenetic response.  This is the only medical opinion on file.  The VA examiner in March 2010, an allergy and immunology staff physician, said he could not give an opinion on whether the Veteran's chronic meyloid leukemia was related to service or not.  This opinion provides neither positive nor negative support for service connection.  See Hogan v. Peake, 544 F.3d 1295 (Fed. Cir. 2008); Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009) (holding that when an examiner is unable to come to an opinion such "non-opinion" is neither positive nor negative support for a claim of service connection and is, therefore, not probative evidence).  

While the Board readily admits that the VA physician in November 2010 did not provide any rational for his positive opinion, the fact that he works in oncology and the lack of a contrary medical opinion on file are worthy of consideration.  

The agency of original jurisdiction (AOJ) addressed the VA physician's November 2010 opinion in a September 2013 supplemental statement of the case by stating that it had assigned "greater probative value" to the fact that the National Academy of Science did not include chronic myeloid leukemia in its list of chronic diseases associated with herbicide exposure.  In other words, the AOJ found that the positive VA examiner's opinion linking the Veteran's chronic myeloid leukemia to Agent Orange on a direct basis was outweighed by the fact that chronic myeloid leukemia is not a disease recognized by the National Academy of Science as a presumptive disability.  However, this ignores the law which provides that the lack of such a presumption does not preclude the Veteran from establishing service connection for chronic myeloid leukemia as related to his Agent Orange exposure on a direct basis.  See Combee v. Brown, 34 F. 3d 1039 (Fed. Cir. 1994).

Thus, in light of the positive medical opinion from the VA oncology physician above relating the Veteran's chronic myeloid leukemia to Agent Orange, and the lack of a contrary medical opinion, the Board concludes that the weight of evidence supports the criteria for service connection for chronic myeloid leukemia.  38 C.F.R. § 3.303; Stefl v. Nicholson, 21 Vet. App. 120 (2007); see also Combee v. Brown, 34 F. 3d 1039 (Fed. Cir. 1994).  Accordingly, the claim is granted.


ORDER

Service connection for chronic myeloid leukemia is granted.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


